Citation Nr: 0405122	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  97-13 545A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and physician


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from January 1945 to May 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision issued 
by the Department of Veterans Affairs (VA) regional office 
(RO) in San Juan, Puerto Rico, in part of which the RO denied 
entitlement to service connection for a gastrointestinal 
disorder, and determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for back disorder.

In a December 2002 decision, the Board determined that the 
veteran's claim of entitlement to service connection for a 
gastrointestinal disorder had been finally decided by the RO.  
The Board further found that new and material evidence had 
been submitted to reopen the veteran's claims of entitlement 
to service connection for a gastrointestinal disorder and a 
back disorder.  Pursuant to authority then vested in the 
Board, the Board undertook additional development of these 
claims.

In a Remand dated in May 2003, the Board noted that a recent 
decision by the United States Court of Appeals for the 
Federal Circuit invalidated the regulations under which the 
Board developed evidence and provided notice to a claimant, 
including 38 C.F.R. § 19.9(a)(2) (2002).  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (2003).  
The Board remanded this matter to the RO for its 
consideration of evidence developed by the Board and to 
ensure compliance by the RO with the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).




REMAND

Unfortunately, despite the significant amount of time that 
this matter has been pending, the Board has no choice but to 
again remand it for the following reasons.  This appeal is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any further 
action is required on his part.

First, a Board remand confers upon the veteran the right to 
compliance with the remand orders, and VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board's May 2003 Remand 
discussed noncompliance with the notification provisions of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)], and 
instructed the RO to ensure compliance.  Rather than issue 
the veteran a VCAA notification letter, the RO merely 
included the regulation implementing the VCAA in the 
supplemental statement of the case (SSOC).  This is not 
sufficient.  At no time has the veteran been provided a 
letter telling him exactly what is needed to substantiate 
these claims, what his responsibilities were with respect to 
the claims, whether VA would assist him in any manner, and to 
provide VA with any evidence in his possession pertinent to 
these claims.  38 C.F.R. § 3.159(b)(1).  This must be done 
before the Board can proceed to review these claims.  

Second, the evidence shows the veteran has been receiving 
disability benefits administered by the Social Security 
Administration since 1977 or 1978.  The veteran testified in 
April 1996, that the award of disability benefits from the 
Social Security Administration was based partially on 
disability from a stomach disorder, a back disorder, and 
degenerative osteoarthritis.  Although the record contains 
some documents associated with the veteran's application for 
and award of disability benefits administered by the Social 
Security Administration, such records clearly indicate that 
only a part of the records have been obtained and associated 
with the claims file.  The description of exhibits refers to 
medical evidence that is not contained in the claims file.  
The veteran apparently submitted the Social Security 
Administration records that have been associated with claims 
file.  There is no indication that the RO has attempted to 
obtain directly from the Social Security Administration all 
of the records associated with the veteran's application for 
and award of Social Security disability benefits.  It is not 
known whether additional records from SSA would be relevant 
to the current claims, but VA is required to obtain evidence 
from the Social Security Administration, including decisions 
by the administrative law judge, and give the evidence 
appropriate consideration and weight.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claims and to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following development:

1.  In accordance with current legal 
guidance, send a letter to the veteran to 
ensure that the notification requirements 
and development procedures codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
and the duty-to-assist regulations, found 
at 38 C.F.R. § 3.159, are fully complied 
with and satisfied.  The notice must be 
specific to the claims on appeal.  Notify 
the veteran of what evidence, if any, he 
is to submit and what evidence VA will 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Also notify 
him that he should send VA any evidence 
in his possession that is relevant to 
these claims.  38 C.F.R. § 3.159(b)(1). 

2.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  Associate all 
correspondence and any records received 
with the claims file.  Continue to request 
these records, either until the records 
are obtained or it is reasonably certain 
that the records do not exist or that 
further efforts to obtain the records 
would be futile.  All efforts to obtain 
these records should be fully documented, 
and the Social Security Administration 
should provide a negative response if 
records are not available.

3.  Then, the RO should again review the 
record and readjudicate the claims for 
service connection for a back disorder 
and a gastrointestinal disorder.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



